Citation Nr: 0000284	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-23 481 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely substantive appeal of a 
decision denying service connection for Grave's disease. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to September 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
Grave's disease.  

In September 1998, the Board remanded this case with 
instructions directing the RO to provide the veteran with a 
statement of the case addressing whether the denial of her 
claim was properly perfected for appellate review.  The RO 
completed that development, whereupon this case is once again 
before the Board.   


FINDINGS OF FACT

1.  The RO denied service connection for Grave's disease in 
March 1996 and notified the veteran of the adverse decision 
that same month.  

2.  In October 1996, the veteran filed a notice of 
disagreement with respect to the March 1996 denial of service 
connection for Grave's disease, and in May 1997 the RO 
provided the veteran with statement of the case addressing 
that issue.  

3.  The veteran did not file substantive appeal with the VA 
until August 1997.


CONCLUSION OF LAW

The criteria for a timely substantive appeal have not been 
met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (1998).  A properly completed VA Form 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (1998).

In this case, the veteran filed a claim of entitlement to 
service connection for Grave's disease in February 1995.  The 
RO denied service connection for Grave's disease in March 
1996 and, by a letter dated March 27, 1996, notified the 
veteran of the adverse decision that same month.  In October 
1996, the veteran filed a notice of disagreement with respect 
to the March 1996 denial of service connection for Grave's 
disease, and in May 1997, the RO provided the veteran with 
statement of the case addressing that issue.  At that time, 
the veteran was also provided a VA form 9 and instructed to 
complete the appeal within 60 days, with further instruction 
that if the VA form 9 were not received within that time 
frame, the RO would assume that the veteran did not intend to 
complete her appeal.  

The veteran did not file a VA form 9 with the RO's office 
until August 13, 1997.  Prior to that date the veteran did 
not file any other correspondence expressing a desire to 
appeal the adverse decision of the RO to the Board.  The 
veteran also did not file a request for an extension of time.  
Accordingly, the veteran's substantive appeal was untimely 
filed. 

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") affirmed a Board decision which 
denied the appellant's claims based upon the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See Mason v. Brown, 8 Vet. App. 
44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a statement of the case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).  In this case, the 
veteran similarly failed to file an appeal prior to 
expiration of the time allowed by law for doing so, and her 
claim is not before the Board.  


ORDER

A substantive appeal for service connection for Grave's 
disease was not timely filed, accordingly, the appeal is 
dismissed.  


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

